Citation Nr: 1021671	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-21 379	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active military service from May 1968 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, 
in pertinent part, granted service connection for PTSD and 
assigned an initial 30 percent rating for the disability 
retroactively effective from May 5, 2003, the date of receipt 
of the Veteran's claim.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (indicating that, when this occurs, VA adjudicators 
must consider whether to "stage" the rating to compensate 
him for times since the effective date of the award when his 
disability may have been more severe than at others).  

Following the RO's certification of this appeal to the Board, 
the Veteran submitted additional evidence, and he waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).

In support of his claim, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.

During his hearing, the Veteran indicated he had withdrawn 
his claim for service connection for a lung disorder.  So 
that claim is no longer on appeal.  38 C.F.R. § 20.204 
(2009).

Additionally during his hearing, the Veteran testified that 
he is unemployed and receiving supplemental income from the 
Social Security Administration (SSA) for his PTSD.  The SSA 
records in the claims file confirm he is receiving 
SSA benefits, at least partly on account of his PTSD.

The Board sees the RO initially considered - and denied, the 
Veteran's claim for a TDIU in July 2008.  The RO sent him a 
letter that same month notifying him of that decision and 
apprising him of his procedural and appellate rights, and he 
did not appeal.  So that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

However, in a recent precedent decision, Rice v. Shinseki, 22 
Vet. App. 447 (2009), it was held that a claim for a TDIU is 
part and parcel of an increased-rating claim when the issue 
of unemployability is raised by the record and the disability 
for which the Veteran is requesting a higher rating is a 
disability purportedly causing his unemployability.  So the 
Veteran's August 2009 hearing testimony and statements he 
made during his contemporaneous March 2009 VA compensation 
examination indicate he is again claiming entitlement to a 
TDIU on account of his PTSD.  Therefore, pursuant to Rice, 
the Board is assuming jurisdiction over this derivative TDIU 
claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 
(2001); 38 C.F.R. § 3.155(a).  But as the Court went on to 
explain in Rice, if the Board determines the TDIU claim 
requires further development before being adjudicated, the 
appropriate disposition is to remand the TDIU claim to the 
RO.  Remands to the RO generally are via the Appeals 
Management Center (AMC).  VA's Office of General Counsel also 
has indicated that remanding the derivative TDIU claim does 
not preclude the Board from going ahead and deciding the 
claim for a higher rating for the disability that formed the 
basis of the TDIU claim.  VAOPGCPREC 6-96 (Aug. 16, 1996) and 
VAOGCPREC 12-2001 (July 6, 2001).  So the Board is remanding 
the TDIU claim to the RO via the AMC in Washington, DC, for 
any necessary further development and readjudication, whereas 
the Board is going ahead and immediately deciding the claim 
for a higher initial rating for the PTSD that formed the 
basis of the derivative TDIU claim.




FINDING OF FACT

The Veteran's PTSD and associated depression cause serious 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating, but no 
greater, for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.21, 4.125-
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate or incomplete, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C.A. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2003, 
prior to initially adjudicating his underlying claim for 
service connection in April 2004, which was granted in that 
decision.  That May 2003 letter informed him of the evidence 
required to substantiate his underlying claim for service 
connection, keeping in mind his claim arose in that context, 
and apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.  He was not informed that a 
downstream disability rating and effective date would be 
assigned if his claim was granted.  However, in cases, 
as here, where an increased-rating claim arose in another 
context - namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claim 
was subsequently granted and he has appealed a downstream 
issue such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because its intended purpose has been fulfilled.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008); VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).



According to Goodwin, instead of issuing an additional VCAA 
notice letter in this situation concerning the downstream 
disability rating element of the claim, the provisions of 38 
U.S.C.A. § 7105(d) instead require VA to issue a SOC if the 
disagreement is not resolved.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  And the Veteran was provided this 
necessary SOC citing the applicable statutes and regulations 
governing the assignment of disability ratings, and the SOC 
also contained a discussion of the reasons and bases for not 
assigning a higher initial disability rating for his PTSD.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records, private medical records, 
SSA records, Veterans Center records, VA treatment records, a 
transcript of his Travel Board hearing testimony, and lay 
statements in support of his claim.  In addition, the RO 
arranged for a VA compensation examination to assess the 
severity of his PTSD, which is now the determinative 
downstream issue since his appeal is for a higher initial 
rating for this disability.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The record is adequate and the need 
for a more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent 
VA compensation examination of the Veteran's PTSD was in 
March 2009, so relatively recently.  And the report of that 
evaluation contains the findings needed to properly evaluate 
his disability.  38 C.F.R. § 4.2.  Consequently, another 
examination to reassess the severity of this disability is 
unwarranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as determining 
the severity of this disability.  See Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 
526 (1995). 



Whether the Veteran is Entitled to an Initial Rating Higher 
than 30 Percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based upon the facts found.  That 
is to say, VA may "stage" the rating to compensate the 
Veteran for times since the effective date of his award when 
his disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of his disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran's PTSD is currently rated as 30-percent disabling 
under 38 C.F.R. § 4.130, DC 9411.  During his hearing, he 
indicated that he wants at least a 70 percent rating, if not 
an even higher 100 percent rating.

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125.

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A higher 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

An even higher 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the 


ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The maximum possible 100 percent rating requires total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.

38 C.F.R. § 4.130, DC 9411.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

Having said that, when evaluating a mental disorder, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  Further, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  In 
determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

In weighing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
Throughout the course of this appeal, his GAF score has 
ranged from 45 to 60.  According to the DSM-IV, a GAF score 
of 41-50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  Whereas a 
GAF score in the slightly higher range of 51-60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).



At the conclusion of the most recent March 2009 VA 
compensation examination, the VA examiner diagnosed both PTSD 
and depression.  And he indicated that, while these are 
separate disorders, the symptoms of each disorder do overlap.  
So the VA examiner, at least in part, associated the 
depression with the PTSD.  Consequently, for all intents and 
purposes, the Board must effectively consider the depression 
and its attendant symptoms as part and parcel of the PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA 
cannot distinguish by competent medical evidence the extent 
of symptoms that are attributable to 
service-related causes from those that are not, VA 
effectively must presume that all symptoms in question are 
related to service, i.e., part and parcel of the service-
connected disability).  See also Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

Thus, based on the evidence of record, the Board finds that 
the Veteran is entitled to a higher 70 percent initial rating 
for his PTSD under DC 9411, though no greater rating, because 
his symptoms have caused serious occupational and social 
impairment with deficiencies in most areas.  It is not, 
however, totally disabling if considered apart from other 
disabilities.

In regards to occupational impairment, in the report of the 
March 2009 VA mental status evaluation, the VA examiner 
indicated the Veteran's PTSD results in reduced reliability 
and productivity.  He told the examiner that he was 
unemployed, at least partly on account of his PTSD.  
Additionally, he reported experiencing sleep impairment, 
nightmares, anxiety, and hypervigilance, which the examiner 
confirmed most likely also negatively affect his work 
reliability and productivity.

The Veteran's PTSD also has caused social impairment.  During 
that March 2009 VA examination, he indicated that he recently 
had divorced.  And during his Travel Board hearing later that 
year, in August 2009, he testified that he had been married 
four times and not then currently dating.  He said he lives 
alone, and that he is in contact with only one of his 
children.  He added that he feels isolated.  He indicated 
that he has limited social relationships and limited leisure 
activities.  He also reported experiencing nightmares, 
depressed mood, daily unhappiness, anxiety, hypervigilance, 
and sleep impairment.

Additionally, looking at the lowest GAF score of 45 the 
Veteran has received on numerous occasions in the course of 
his evaluation and treatment at the local VA Medical Center 
(VAMC) is further confirmation that he has serious symptoms 
and serious impairment in his social, occupational, or school 
functioning - including is unable to keep a job.

So considering this evidence in the aggregate, the Board 
finds that the overall disability picture for the Veteran's 
PTSD more closely approximates a higher 70 percent rating.  
Although he admittedly does not display all of the symptoms 
listed for a rating at this higher level, he does display a 
substantial portion of them.  And, as already explained, the 
specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are mere 
examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  
Thus, any analysis should not be limited solely to whether 
the symptoms listed in the rating scheme are exhibited; 
rather, consideration must be given to factors outside the 
specific rating criteria in determining the level of 
occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, based on 
the findings mentioned, the severity of the Veteran's PTSD 
is most commensurate with a higher 70 percent rating, so this 
higher rating must be assigned.  See 38 C.F.R. § 4.7.

The Veteran has asserted that his symptoms have remained very 
frequent and nearly constant since their inception.  His 
testimony concerning this is credible, particularly inasmuch 
as it is substantiated by the VA examiner's and the VAMC 
physicians' comments.  Moreover, he is uniquely suited to 
describe the severity, frequency, and duration of his PTSD 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398 (1995); 
Heuer v. Brown, 7 Vet. App. 379 (1995).

So resolving all reasonable doubt in his favor, the Veteran's 
claim for a higher initial rating of 70 percent for his PTSD 
must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



The Veteran's PTSD and associated depression, however, are 
not totally disabling so as to warrant an even higher 100 
percent schedular rating.  The March 2009 VA examiner 
determined the Veteran's PTSD does not significantly affect 
his judgment, thinking, or mood (except that he is 
depressed).  Additionally, this VA examiner determined the 
Veteran does not have total occupational and social 
impairment due to his PTSD symptoms, further indicating he is 
competent to handle his finances and the activities of his 
daily living.

Since, as mentioned, this appeal arises from a decision 
granting service connection and assigning an initial 
disability rating, it is not just the present level of 
disability that is of primary importance; rather, the entire 
period since the filing of the claim is to be considered to 
ensure that consideration is given to the possibility of 
staging the rating - that is, assigning separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 125-26.  During his August 2009 
hearing, the Veteran indicated he had been receiving 
disability benefits or supplemental income from the SSA for 
about three years, so since 2006 or thereabouts.  He also 
indicated he had been twice hospitalized in 2007, and that 
his treating VA doctor had told him around that same time, in 
September 2007, that he is unemployable, so in agreement with 
the SSA.  As mentioned, according to the DSM-IV, the GAF 
scores of 45 indicate the Veteran is unable to keep a job.  
So his 70 percent rating contemplates that his PTSD and 
associated depression are partly the reason he is unemployed.  
And since his unemployability on account of these conditions 
dates back to at least 2006 or 2007, he is entitled to this 
higher 70 percent rating at least as of those earlier years.

Extra-schedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's PTSD symptoms cause 
serious impairment in his occupational functioning and 
capacity.  But, as mentioned, the extent of his impairment is 
adequately contemplated by the rating criteria, which 
reasonably describe the effects of his disability.  According 
to 38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  This is especially true when, as 
here, the Veteran has what is universally considered to be a 
rating in the higher range, now 70 percent.  Moreover, as 
mentioned, this higher 70 percent rating contemplates that he 
has serious occupational impairment, in fact, so much so 
that, according to the GAF score of 45 that he has received 
on numerous occasions, he is unable to keep a job.  So there 
is no additional (i.e., marked) impairment in his 
employability, meaning above and beyond that contemplated by 
this higher 70 percent schedular rating now assigned.

Also, although the Veteran has been hospitalized, it cannot 
be said that he has been frequently hospitalized.  Instead, 
the majority of his evaluation and treatment for his PTSD and 
associated depression has been on an outpatient basis, not as 
a frequent inpatient.  Indeed, he indicated during his August 
2009 hearing that he continues to receive treatment for his 
PTSD on an outpatient basis at the Tallahassee VA clinic, on 
average, about once a month or once every two months.

The Board therefore finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular rating under § 3.321(b).  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A higher 70 percent rating is granted for the PTSD and 
associated depression, though no greater rating, subject to 
the laws and regulations governing the payment of VA 
compensation.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from remanding the remaining claim for a 
TDIU, this additional development of this derivative claim is 
necessary to ensure there is a complete record upon which to 
decide this remaining claim so the Veteran is afforded every 
possible consideration.

As previously mentioned, pursuant to Rice, the Board is 
assuming jurisdiction over this derivative TDIU claim since 
the issue of unemployability is raised by the record.

VA law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to obtain and maintain a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disability(ies).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2009).  In making this determination, 
consideration may be given to his level of education, 
special training, and previous work experience, but not to 
his age or occupational impairment caused by nonservice-
connected disabilities.  Also, marginal employment or 
employment provided on account of disability or special 
accommodation is not substantially gainful.  See 38 C.F.R. §§ 
3.341, 4.16, 4.18, 4.19 (2009).

Here, it is not entirely clear whether the Veteran's PTSD is 
totally incapacitating from an occupational standpoint or 
just, instead, makes it difficult for him to obtain and 
maintain substantially gainful employment.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is to say, a Veteran may be considered as unemployable 
upon termination of employment that was provided on account 
of disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.  And on the basis 
of unemployability, alone, a 100 percent disability rating is 
warranted.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).

But having said that, the Court also has held that the sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in and of 
itself, is recognition that the impairment attributable to 
his service-connected disability makes it difficult to obtain 
and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The question, instead, is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.  Also, 
according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability 


shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
versus objective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCREC 75-91 
(Dec. 27, 1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The Veteran's derivative TDIU claim, therefore, must be 
remanded to have him reexamined for a more definitive opinion 
on whether he is unemployable as a consequence of the 
severity of his PTSD and associated depression.

Accordingly, this derivative TDIU claim is REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for another VA 
examination to obtain a medical opinion 
indicating the likelihood (very likely, 
as likely as not, or unlikely) that he 
is unable to obtain or maintain 
substantially gainful employment if only 
his service-connected disabilities are 
considered, which, at this time, are 
PTSD - now rated as 70-percent 
disabling, Type II Diabetes Mellitus - 
20 percent, tinnitus - 10 percent, 
peripheral neuropathy of his upper and 
lower extremities - a 10 percent rating 
for each extremity, and bilateral 
hearing loss - 0 percent.  If, prior to 
this examination, he is granted service 
connection for other disabilities, the 
examiner should also consider these 
other disabilities.

In making this employability 
determination, the examiner also must 
consider the Veteran's level of 
education, other training, and work 
experience.  

The examination report must include 
discussion of the rationale for all 
opinions and conclusions expressed.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
that conclusion as it is to find against 
it.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

Advise the Veteran that failure to report 
for this scheduled VA examination, 
without good cause, will have adverse 
consequences on his pending derivative 
claim for a TDIU.

2.  Then readjudicate this derivative 
TDIU claim in light of the additional 
evidence.  If this claim is not granted 
to the Veteran's satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining derivative claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


